Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
This action is responsive to communication filed on 6/13/2022.
Claims 21-40 are subject to examination.
This amendment and applicant’s argument have been fully considered and entered by the Examiner.
Allowable Subject Matter
Claims 21-27, 28-34, 35-40 respectively are allowed and renumbered as claims 1-7, 8-14, 15-20 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “ identifying a client device associated with the first user; determining, by a processing device of the content sharing platform, that the first user has requested to add a second user of the content sharing platform to a set of social connections of the first user, wherein the first user and the second user were not previously socially connected on the content sharing platform; in response to determining that the first user has requested to add the second user to the set of social connections of the first user: updating, by the processing device of the content sharing platform, one or more playlists hosted by the content sharing platform and associated with the first user, wherein the one or more playlists comprise one or more media items of the content sharing platform, and wherein the updating comprises adding, to the one or more playlists associated with the first user, a media item of the second user who has become a social connection of the first user, wherein the media item of the second user is added to the one or more playlists associated with the first user automatically without the first user manually searching for or selecting the media item for addition to the one or more playlists associated with the first user; and transmitting to the client device, by the processing device of the content sharing platform, a signal that causes the client device to present at least one of the updated playlists to the first user and provide the first user with access to the media item.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453